Confidentiality of Medical Information Act (CMIA), California Civil Code §§ 56,
et seq. by engaging in the unauthorized disclosure of confidential medical
information, which provides for $1,000 in statutory damages per violation. (Id. ¶¶
47-54.) Third, Plaintiff alleges that all Defendants have violated California
Business & Professions Code §§ 17200, et seq. by virtue of their other alleged
violations of California law. (Id. ¶¶ 55-63.) On May 11, 2021, Optum removed
the matter under the Class Action Fairness Act (CAFA), 28 U.S.C. § 1332(d).
(Not. of Removal, Dkt. No. 1.) Plaintiff filed the instant motion to remand on June
9, 2021.
                                               II.

       Removal jurisdiction is based entirely on federal statutory authority. See 28
U.S.C. §§ 1441-55. A defendant may remove “any civil action brought in a State
court of which the district courts . . . have original jurisdiction.” 28 U.S.C. §
1441(a). CAFA vests federal courts with original jurisdiction over class actions if:
(1) there are at least 100 class members; (2) the action is minimally diverse; and
(3) the amount in controversy (AIC) exceeds $5,000,000. 28 U.S.C. § 1132(d).
Ordinarily, there is a strong presumption against removal jurisdiction, and the
removing party has the burden of establishing the propriety of removal. Hunter v.
Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). This presumption,
however, does not apply to CAFA. See Academy of Country Music v. Continental
Cas. Co., 991 F.3d 1059, 1068 (9th Cir. 2021) (“Other than for cases under
[CAFA], we strictly construe the removal statute against removal jurisdiction.”).
To the contrary, Congress and the Supreme Court have instructed courts to
interpret CAFA removal broadly. Jones v. Nationstar Mortg. LLC, 781 F.3d 1178,
1184 (9th Cir. 2015).

                                           III.
       Plaintiff’s sole challenge to Optum’s removal is the calculation of the AIC.
As discussed below, Optum has demonstrated that it is plausible to calculate the
AIC based on multiplying the amount of damages alleged by Plaintiff. See
Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013)
(finding the AIC standard by plausibly multiplying figures alleged by plaintiff).




CV-90 (12/02)                  CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                           2
                                          A.

       To satisfy CAFA’s AIC requirement, the removing defendant must plausibly
assert that the AIC exceeds $5,000,000. Ibarra v. Manheim Investments, Inc., 775
F.3d 1193, 1197 (9th Cir. 2015). Plaintiff’s Complaint does not state a specific
amount of damages. In its notice of removal, Optum calculates the AIC as
follows: First, on the allegation that “the Class is estimated to comprise of
thousands of individuals,” Optum believes it is reasonable to assume a class size of
2,000. (Not. of Removal ¶ 17 (quoting Compl. ¶ 30).) Next, Optum maintains that
each member allegedly would be entitled to approximately $2,020.10 in damages:
$20.10 for the records overcharge (using the named Plaintiff’s claim as
representative of the putative class) and damages of two separate $1,000 awards
for violations of the CMIA. (Id.) Accordingly, Optum calculates the class
damages as $4,040,200. To reach the $5,000,000 threshold, Optum asserts that a
25% lodestar attorneys’ fees award ($1,010,050) may be reasonably assumed, and
that in total, the AIC is $5,050,250. (Id. ¶¶ 17-18.)

       In her motion, Plaintiff argues that Optum’s calculations are unsupported by
any evidence of class size and damages. (Mot. at 6.) Plaintiff contends that even if
the Court were to accept Optum’s basic assumptions, Optum cannot establish the
requisite AIC. (Id.) Specifically, Plaintiff accepts the estimated class size (2,000
members) and contends that if each member were entitled to $20.10 in overcharge
damages, that amount would only be $40,200. Plaintiff disagrees with Optum’s
calculation of statutory damages under the CMIA, claiming that the law allows
only one $1,000 penalty per class member, for a total of $2,000,000. In sum,
Plaintiff estimates the AIC to be $2,040,200 plus attorneys’ fees. And because
there is no evidence that the attorneys’ fees would approach $3,000,000 in this
case, Plaintiff argues that Optum has failed to meet its burden.

                                          B.

      Where, as here, the AIC is contested, “both sides submit proof and the court
decides, by a preponderance of the evidence, whether the amount-in-controversy
requirement has been satisfied.” Dart Cherokee Basin Operating Co. v. Owens,
574 U.S. 81, 88 (2014); see Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d
975, 977 (9th Cir. 2013) (applying preponderance standard).1 “The parties may

1
  Plaintiff relies heavily on Lowdermilk v. U.S. Bank, 479 F.3d 994 (9th Cir. 2007),
stating that Lowdermilk has “[not] been negatively treated on appeal.” (Reply at
5.) The Ninth Circuit, however, later acknowledged that Lowdermilk applied the

CV-90 (12/02)                  CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                           3
submit evidence outside the complaint, including affidavits or declarations, or
other summary-judgment-type evidence relevant to the amount in controversy at
the time of removal.” Ibarra, 775 F.3d at 1197 (internal quotations and citation
omitted). “Under this system, CAFA’s requirements are to be tested by
consideration of real evidence and the reality of what is at stake in the litigation,
using reasonable assumptions underlying the defendant’s theory of damages
exposure.” Id. at 1198.

       In challenging Optum’s removal, Plaintiff contends that it triggered Optum’s
duty to provide admissible evidence that the AIC exceeds $5,000,000, and that
Optum’s removal is supported by nothing more than speculation and assumptions.
(Mot. at 3-4.) But Plaintiff is making only a facial challenge to Optum’s removal
in that it failed to submit any evidence to dispute the jurisdictional claim alleged in
the notice of removal. Ehrman v. Cox Commc’ns, Inc., 932 F.3d 1223, 1228 (9th
Cir. 2019), cert. denied, 140 S. Ct. 2566 (2020) (explaining that “a [facial]
challenge ‘accepts the truth of the [removing party’s] allegations but asserts that
they ‘are insufficient on their face to invoke federal jurisdiction’”) (citation
omitted). The Ninth Circuit recently explained the distinction between a facial and
factual challenge in the context of a removal under CAFA:

         For a facial attack, the court, accepting the allegations as true and
         drawing all reasonable inferences in the defendant’s favor,
         “determines whether the allegations are sufficient as a legal matter to
         invoke the court’s jurisdiction.” A factual attack, by contrast,
         “contests the truth of the plaintiff's factual allegations, usually by
         introducing evidence outside the pleadings.” When a factual attack is
         mounted, the responding party “must support her jurisdictional
         allegations with ‘competent proof’ . . . under the same evidentiary
         standard that governs in the summary judgment context.”

Salter v. Quality Carriers, Inc., 974 F.3d 959, 964 (9th Cir. 2020) (citing
Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014)).

       Plaintiff is thus mistaken that Optum must provide evidence to withstand a
facial challenge. Ehrman, 932 F.3d at 1227-28 (holding a defendant removing
under CAFA is not required to present evidence in response to a facial challenge to
jurisdictional allegations). The question is whether the allegations in the notice of

wrong standard and “h[e]ld that Lowdermilk has been effectively overruled.”
Rodriguez, 728 F.3d at 977.

CV-90 (12/02)                     CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                              4
requests are the type of litigation-related requests at issue in this lawsuit. (Id. at 9.)
But Plaintiff has failed to show that Perez’s methodology is flawed 3 and has
further failed to show that Perez has counted records not included in the complaint
(which characterizes the records at issue as those “that do not involve a
subpoena”). Finally, Plaintiff argues that even assuming each of the 4,155
members is entitled to one statutory penalty, the AIC threshold is not met because
Plaintiff’s attorney, Bruce Murray, will not incur $845,000 in fees. (Reply at 10.)
In Plaintiff’s counsel’s declaration, he states that he expects to spend up to 800
hours on this action at a rate of $450 hours, incurring a maximum of $360,000 in
fees. (Id. at 12.) But Mr. Murray is not the only lawyer appearing in this case for
Plaintiff, and he provides no evidence about the reasonably anticipated fees for
other attorney(s) or paralegal(s). Absent this information, it is reasonable for
Optum to rely on the 25% lodestar figure accepted in the Ninth Circuit.

                                           IV.

         For the for foregoing reasons, Plaintiff’s motion to remand is DENIED.




3
  Plaintiff has not made an evidentiary objection and instead appears to argue that
Perez’s declaration about ScanSTAT should be given little weight because she
“does not represent ScanSTAT and “fails to explain how she arrived at the
conclusion” that the record requests were in anticipation of litigation. (Reply at 9.)
However, Perez states that she knows how ScanSTAT processes requests, what
type of information is included, what type of request is being made, and the party
making the request. (Perez Decl. ¶ 6.) She also claims to be familiar with
ScanSTAT’s tracking system and located the records in question through
ScanSTAT’s customer portal. (Id. ¶¶ 7-13.)

CV-90 (12/02)                    CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                             6
